EXAMINER’S AMENDMENT
This action is in response to the preliminary amendment filed 1/14/2019.  Claims 1-13 are pending.  Claims 1-13 have been amended.  Independent claim 1, and corresponding dependent claims are directed towards a system with an electrical apparatus.  Claims 1-13 are allowed per this Examiner's Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Patrick Duplessis (Reg. No. 68,324) on 3/11/2021.
The application has been amended as follows: 
Replace [0001] with:	[0001] The invention relates to a system with an electrical apparatus and a connecting device. The electrical apparatus comprises a control unit, a first interface device and a second interface device. A wire-bound first communication path is 
Amend Claim 10 as follows:	10. The system according claim 8, wherein the coupling device comprises at least a second switch and a third switch;	wherein the first switch, the second switch and the third switch can each be simultaneously set into a first switching state or a second switching state;	wherein the first switching state exists in the first coupling state and the second switching state exists in the second coupling state;	wherein, in the first switching state, the second switch, and, and
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a system in which a detecting apparatus is 
Spiedel, Thomas (US2007/0162974 A1), appears to be the closest prior art of record.  Spiedel discloses a protection system for a data processing device.  Spiedel blocks inbound/outbound communications with an external network by way of a blocking device that physically blocks the connection once triggered by a scanning device.  Spiedel’s blocking device, however, is positioned on the communication path between the external network and scanning device, instead of on the communication path between the scanning device and internal device (as the current invention is claiming).  The result of blocking in Spiedel leaves the protection system & scanner still connected to the internal device, while in the current invention the detecting apparatus and it’s connection to an external device via the second interface is disconnected from the connecting device (device being protected). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dragone et al. (US 2018/0082556 A1) is related to a tamper-respondent sensor adapter.
Mangalam-Palli et al. (US 2014/0196159 A1) is related to a content protection device detecting a non-compliant external device on a second interface.
Wade (US 9,578,763 B1) is related to tamper detection.
Mahaffey et al. (US 9,602,508 B1) is related to a kill switch on a computer.
Peana et al. (US 2017/0147039 A1) is related to physical disconnection of a network interface upon detection of a security threat.
Parks (US 2014/0359097 A1) is related to physical control of a network connection related to video on demand.
Sami et al. (US 2004/0162992 A1) is related to an internet privacy protection device that can physically disconnect a client from the internet.
Michaely et al. (US 2010/0088766 A1) is related to detection and circumvention of man in the middle attacks.
Spiegel et al. (US 2004/0083408 A1) is related to detection and termination of network worm attacks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492